NEELY, Justice,
dissenting:
I dissent from the majority’s holding today because Roger Goff met part of his spousal and child support by providing housing in kind as he allowed his wife and children to live in the marital home rent free while he continued to make the mortgage payments. The divorce settlement stated that each spouse would pay half of the monthly $300 payment on the fifteen year mortgage on the marital home. However, Mrs. Goff and the children moved back into the marital home in 1983 and she has not paid any rent or her share of the monthly mortgage payments. This situation has burdened Mr. Goff by forcing him to pay double mortgage payments for four years and depriving him of potential income from renting the house to a third party. Accordingly, the circuit court had it within its discretion to enter an order modifying the appellee’s obligation to his former spouse and granting him credit of 27 months of fair rental value of $350.00 per month for Mrs. Goff’s free use of the jointly owned marital home.